Citation Nr: 0903163	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  04-05 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability, to include glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to June 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In June 2006 and October 2007 the Board remanded the case for 
a VA examination and clarification of a nexus opinion, 
respectively.


FINDING OF FACT

A bilateral eye disability, to include glaucoma, photophobia, 
cataracts and scars in the left eye, was not manifest in 
service and are not attributable to service.  


CONCLUSION OF LAW

A bilateral eye disability, to include glaucoma, photophobia, 
cataracts and scars in the left eye were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claims.  In a VCAA letter of July 2002 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claims.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice predated the 
rating decision.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In regards to the notice as to the effective date and 
disability rating, the Board notes that notice was not 
provided until March 2006 after the adjudication of the 
claim.  However, the Board notes that the appellant was 
provided notice and allowed the opportunity to submit 
additional evidence.  In addition, it was subsequently 
redjudicated in a Supplemental Statements of the Case of 
September 2006 and September 2008.  Furthermore, the Board 
notes that the claim is being denied; therefore, despite the 
timing error, there has been fundamental fairness.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Service 
medical records, private medical treatment records, Social 
Security Administration records and service personnel records 
have been obtained.  Therefore, the Board finds that the VA 
has satisfied its duties to notify and to assist the claimant 
in this case.  No further assistance to the appellant with 
the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case the veteran alleges that his currently diagnosed 
glaucoma, photophobia, cataracts and scar in the left eye are 
a result of an injury to the eyes in service.  

Service medical records are completely silent for any 
complaints of or treatment for an eye disability to include 
glaucoma, photophobia, cataracts and scar in the left eye.  A 
separation physical of April 1958 notes the veteran's eyes, 
skin, head, face and neck as normal.  

A VA examination report of February 1960 noted the veteran's 
eyes, skin, head, face and neck as normal.  

Private medical treatment records of March 1980 note an 
impression of ocular hypertension.  It was noted that a 
carcinoma of the left lower lid had been removed 5 years 
before.  Additional treatment records dated between September 
1980 and March 1989 show continued high ocular tension.  

Records of December 1988 note a diagnosis of open angle 
glaucoma in the right eye and ocular hypertension in the left 
eye.  Records of June 1993 note visual fields remained normal 
in both eyes.  In July 1994, very early cortical lens opacity 
was noted in both eyes along with a small change in 
refractive error.  

In a May 1998 letter from the veteran's private physician, 
Dr. D.S.M., he stated in regards to whether the veteran's 
present glaucoma could have been caused by misfire of mortar 
fire, that although you can never be certain, we do know that 
a blunt injury does have a tendency to cause glaucoma even 
years later.  He noted that the veteran's migraine visual 
symptoms were not secondary to any war time injury but simply 
due to stress.  He further noted that he had no definite 
diagnoses for the reported pain in his right eye but that it 
did not appear to be from any cause which would damage his 
vision.  

In a July 1988 letter from the veteran's private physician, 
Dr. J.L.W, he stated that in 1977 the veteran had basal cell 
carcinoma removed form the left lower lid near the punctum.  
In 1992, he was seen again for a dark area near the punctum 
of the left lower lid.  An excisional biopsy was done in May 
1992 which revealed a benign lesion with no basal cell 
carcinoma.  The physician opined that he had no idea if this 
could have been caused by trauma such as a flash burn from 
the late detonation of a mortar round.  He noted that, 
historically, the veteran was injured in Korea in 1955 by 
flash burns.

In a March 1989 letter from the veteran's private physician, 
Dr. D. M. D., he notes that the veteran reported increased 
pressure in his right eye for several years and that he had 
been diagnosed with glaucoma.  

In an August 1998 letter, the veteran's wife stated she did 
not know when the veteran had injured his eyes but that when 
she first met him he was stationed at Ft. Polk, Louisiana and 
he was wearing dark glasses and using eye drops.  

In an August 1998 letter, the veteran's brother stated that 
the veteran did not have any problems with his eyes prior to 
entering service and that when he got out of service he had 
problems with his eyes.  

In a letter received in August 1998 the veteran's aunt stated 
that the veteran was experiencing pain in his eyes when he 
left service.  

Private medical treatment records of December 1999 note that 
the veteran reported he injured his eyes in service when he 
was hit by blasts of mortar as it left the tube while 
stationed in Korea.  It was noted that he was diagnosed with 
glaucoma in 1984 and that he had no angle recession.  It was 
noted that cataracts in the left eye could be traumatic.

VA outpatient treatment records of September 2003 note that 
the veteran had been followed for primary open angle glaucoma 
in Ophthalmology since 1995.  It was noted the veteran had 
long standing complains of "eye" aches in the left eye 
especially when looking at bright lights, for the past 50 
years.  He also reported seeing "heatwaves" periodically 
which he was told was occult migraines.  He also stated he is 
very sensitive to bright lights.  The veteran reported a 
history of an injury to the eyes in service in 1955 by blast 
from mortar which burned his eyes.  It was noted that he 
started being monitored for ocular hypertension in 1985 and 
treatment started in 1988.  He was assessed with primary open 
angle glaucoma bilaterally, optic nerves appeared healthy and 
stable and there was adequate intraocular pressure control 
with Xalatan; peripheral corneal thinning in the left eye; 
history of eyelid carcinoma in the left eye status post 
excision; and presurgical cataracts more on the left eye than 
the right.  

VA outpatient treatment records of March 2005 show the 
veteran was seen for complaints of increase in ocular 
migraine symptoms.  He complained of eye ache and blurring at 
intermediate distance.  The assessments included: primary 
open angle glaucoma with intraocular pressure well controlled 
on Xalant; visual fields show no defects on the right eye and 
minimal paracentral defects in the left eye; intraocular 
pressures well below target; large corneal scarring in the 
left which the veteran reports is longstanding secondary 
injury during the Korean War; extreme light sensitivity more 
on the left than the right eye; presurgical nuclear sclerosis 
and cortical cataracts bilaterally with mild reduction in 
acuity; history of skin neoplasm removed from inferior lid 
margin and conjunctiva in the left eye 20 years ago; mild 
cicitrical changes to palpebral and bulbar conjunctive in the 
left eye; and astigmatism and presbyopia.  

A VA examination report of June 2006 notes that the veteran 
was diagnosed with glaucoma over 20 years ago.  It noted 
reported complaints of eye pain 3-4 times a week usually 
lasting 1-2 hours resolved with pain medication.  He reported 
increased photophobia since the time of the blast in service.  
The examiner noted ocular history as follows: trauma to both 
eyes in service due to a mortar round he was firing had late 
ignition; scars around the eyes which were a result of the 
blast; ointment was prescribed at the time of the injury; 
removal of cancer from the left lower lid; foreign body 
sensations; multiple chalazia; and history of ocular 
migraines.  The examiner entered assessments and opinions as 
follow: cortical cataracts bilaterally with moderate 
decreased visual acuity and opined that they were age related 
and less likely than not related to any injury in service; 
primary open angle glaucoma bilaterally with sub-optimal 
control but no constriction of visual fields and opined that 
it was at least as likely as not that glaucoma is related to 
any injury in service; she noted she was unable to 
differentiate between mild-to-moderate blunt force trauma 
causing glaucoma (usually appears ten years after injury) 
versus naturally occurring process and explained that severe 
blunt force trauma as patient describes would lead to angle 
recession glaucoma which the veteran does not have; corneal 
scar in the left eye long standing; bilateral photophobia 
with history of ocular migraines which she stated she doubted 
was due to the scar in the left eye based on its position 
under the lid and the fact that he seemed equally light 
sensitive in both eye; she further noted photophobia could be 
related to cataracts but the symptoms predate the cataracts 
and opined that it is at least as likely as not that 
photophobia is related to any injury in service; and, history 
of lower lid margin and conjunctival malignancy.

In October 2007, the Board remanded for a clarification of 
the opinion.  In May 2008 the examiner opined that primary 
open angle glaucoma was diagnosed in 1988 but in my exam on 
7/10/06 the Goldman visual field showed no constriction, so 
it has been well controlled.  Again, it is impossible to 
determine if this would have happened to him as he aged 
regardless of any trauma.  The examiner explained, as I 
stated previously, an injury as he describes would more 
likely have caused angle recession glaucoma which he 
definitely does not have.  At least as likely as not that 
glaucoma is related to any injury in service.  

Initially the Board notes that a claim for service connection 
generally requires competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).

The veteran is alleging service connection for an eye 
disability.  Specifically, he claims that he injured his eyes 
while in Korea in service when a mortar misfired and he was 
hit by the blast.  

A review of the record shows that there is evidence of 
current eye disability to include primary open angle 
glaucoma, cortical cataracts, photophobia, corneal scars in 
the left eye, and a history of left lower lid margin and 
conjunctival malignancy.  

Furthermore, there are private and VA medical opinions of 
record which relate the veteran's open angle glaucoma to an 
injury in service, and a VA medical opinion which relates the 
veteran's photophobia to an injury in service.  The question 
for consideration, then, is whether there is competent and 
credible evidence of an injury to the eyes in service.  After 
a careful review of the evidence of record, the Board finds 
that there is no credible evidence of an injury in service 
therefore precluding a finding of service connection.  

In regards to the veteran's cataracts and carcinoma, the 
Board notes that the veteran has not argued that his 
cataracts are due to service.  Moreover, the Board finds that 
there is no evidence of cataracts and carcinoma in service or 
for many years after service.  Furthermore, the only 
competent medical opinion of record does not relate the 
veteran's cataracts to service; rather, it states the 
cataracts are due to age.  Therefore, service connection for 
cataracts and carcinoma is not established.

In regards to the remaining diagnoses, glaucoma, photophobia 
and scars in the left eye, the Board notes that the veteran 
has attributed these to an injury due to mortar fire in 
service.  

The Board notes that while the veteran has alleged he was hit 
by mortar which misfired, there is no evidence that he 
engaged in combat.  In that regard, the Board notes that the 
RO has accepted that the veteran served in Korea; therefore, 
the Board accepts that the veteran served in Korea.  However, 
the veteran entered service in June 1955 which was after the 
Korean War which ended in January 1955.  Moreover, the 
veteran's MOS was heavy vehicle driver which is not a combat 
related MOS and, he has not been awarded any combat related 
medals or wards.  In fact, a DA Form 1577 notes that the 
veteran did not qualify for the Korean Service Medal.  The 
Board is aware that the RO in a rating decision of March 
1999, granted service connection for frozen feet.  However, 
the RO did not grant service connection based on a finding 
that the veteran engaged in combat and the Board finds no 
evidence of the same.  Rather, the RO determination accepted 
exposure to cold, not combat.  Therefore, while the veteran 
has alleged that his injuries are related to mortar fire, the 
Board finds that the veteran did not engage in combat and 
therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application.

Regardless of a finding of no combat, the Board may still 
find that the veteran injured his eyes in service, if we find 
credible evidence of the same.  In that regard the Board 
notes that lay evidence is one type of evidence that must be 
considered, if submitted, when a veteran's claim seeks 
disability benefits.  In fact, 38 C.F.R. § 3.307(b) clearly 
states that the factual basis for proving the existence of a 
chronic disease may be established by "medical evidence, 
competent lay evidence or both."  Thus, nothing in the 
regulatory or statutory provisions described above require 
both medical and competent lay evidence; rather, they make 
clear that competent lay evidence can be sufficient in and of 
itself.  Buchanan  v. Nicholson, 451 F.3d 1331 (2006).

This is not to say that the Board may not discount lay 
evidence when such discounting is appropriate.  Rather, the 
Board, as fact finder, is obligated to, and fully justified 
in, determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc.  Nor do we hold that the Board cannot weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.  Buchanan, supra.

The Board finds that the veteran's allegations of an injury 
in service are not credible.  Service medical records are 
completely silent for any treatment for or complaints of any 
eye injury or eye problems.  A separation physical of April 
1958 noted the veteran's eyes, skin, head, face and neck as 
normal.  Moreover, a VA examination report of February 1960 
also noted the veteran's eyes, skin, head, face and neck as 
normal.  Furthermore, in January 1960 the veteran filed a 
claim for other disabilities and he did not mention injuries 
to the eyes or any eye trouble.  The veteran's silence, when 
otherwise affirmatively speaking, constitutes negative 
evidence.  Early private medical treatment records dating 
from 1980 through 1989 which note treatment for high ocular 
tension and glaucoma are remarkably silent for any 
allegations of an injury in service.  Also, the Board notes 
that the veteran's accounts of an injury in service have not 
been consistent.  While at times the veteran has stated he 
injured his eyes when a mortar he was firing misfired and hit 
him, other times he has stated that the injury occurred when 
mortar fell close to him and it knocked him to the ground.  
For these reasons, the Board finds the veteran not to be 
credible in his allegations of an injury to the eyes in 
service and we find that there is no credible evidence of an 
injury in service.  

The Board also acknowledges that the veteran stated he was 
prescribed an ointment in service to treat his eyes when the 
injury occurred and that he has submitted a copy of the label 
of the ointment.  However, there is no discernible date in 
the label as to when the ointment was prescribed.  While the 
label may establish that the veteran was prescribed the 
ointment, it does not establish an injury in service.  

The Board acknowledges that there are medical opinions which 
state that the veteran's glaucoma and photophobia are at 
least as likely as not related to the veteran's reported 
injury in service.  However, as noted above, the Board has 
found that the veteran did not incur an injury to the eyes in 
service.  The Board finds that a medical opinion based upon 
an inaccurate factual predicate is not reliable.

Furthermore, the Board acknowledges that the veteran 
submitted various lay statements which state that the veteran 
had no eye problems prior to going into service and that he 
experienced eye problems after service.  Moreover, the Board 
recognizes the veteran's assertions that his glaucoma, 
photophobia and scar in the left eye are due to service.  
However, any assertion of continuity is rejected as 
inconsistent with the more probative record to include the 
normal findings at separation and his failure to claim 
benefits for a purported continuing disability when he 
affirmatively claims other disability.

In sum, the Board finds that there is no credible evidence of 
an injury to the eyes or disease in service.  Therefore, 
based upon the reasons and bases set forth above, the Board 
finds the preponderance of the evidence is against the 
veteran's claim for service connection and the benefit-of-
the-doubt doctrine is not for application.  See Gilbert v. 
Derwinski, supra.


ORDER

Service connection for a bilateral eye disability, to include 
glaucoma, photophobia, cataracts and scars in the left eye, 
is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


